                                                               Case 3:20-cv-00685-MMD-CLB Document 10
                                                                                                   11 Filed 03/10/21
                                                                                                            03/11/21 Page 1 of 2
                                                                                                                               5




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                300 S. Fourth Street
                                                           3
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    E-Mail Address: smahoney@fisherphillips.com
                                                                Attorney for Defendants,
                                                           6

                                                           7
                                                                                       UNITED STATES DISTRICT COURT
                                                           8
                                                                                              DISTRICT OF NEVADA
                                                           9

                                                          10    JAGROOP SANDHU,                    )            Case No: 3:20-cv-00685-MMD-CLB
                                                                                                   )
                                                          11                      Plaintiff,       )            MOTION TO EXTEND TIME TO
                                                                                                   )            RESPOND TO COMPLAINT
FISHER & PHILLIPS LLP




                                                          12          vs.                          )                 (First Request)
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                                                   )
                                                          13
                                                                ENTERPRISE HOLDINGS, INC.; EAN )
                                                          14    HOLDINGS, LLC and ENTERPRISE       )
                                                                LEASING COMPANY – WEST, LLC        )
                                                          15    dba ENTERPRISE RENT-A-CAR,         )
                                                                                                   )
                                                          16                    Defendants.        )
                                                                __________________________________ )
                                                          17

                                                          18            Defendants, hereby move this Court for an extension of time up to an including

                                                          19    April 2, 2021 to answer or otherwise respond to Plaintiff’s Complaint (ECF No. 6).
                                                          20    This Motion is based on the records, pleadings and papers on file herein, together with
                                                          21
                                                                the following Memorandum of Points and Authorities. This is the first request for an
                                                          22
                                                                extension of this deadline.
                                                          23
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES
                                                          24

                                                          25            As set forth in the Declaration of Scott M. Mahoney, defense counsel has an

                                                          26    active employment litigation defense practice, and since the service of the Complaint,

                                                          27    has been involved in various litigation activities, including depositions, brief writing,
                                                          28    and attendance at a Zoom Early Neutral Evaluation. More time to respond to the
                                                                                                          -1-
                                                                FP 39883372.1
                                                               Case 3:20-cv-00685-MMD-CLB Document 10
                                                                                                   11 Filed 03/10/21
                                                                                                            03/11/21 Page 2 of 2
                                                                                                                               5




                                                           1    Complaint is needed due to these activities and the need to review and more fully

                                                           2    understand Plaintiff’s allegations and Defendants’ position regarding the same. The
                                                           3
                                                                foregoing constitutes good cause for the requested extension.
                                                           4
                                                                                                              Respectfully submitted,
                                                           5
                                                                                                              FISHER & PHILLIPS, LLP
                                                                   IT IS SO ORDERED.
                                                           6
                                                                   Dated: March 11, 2021
                                                           7                                          /s/ Scott M. Mahoney, Esq.
                                                                                                      300 South Fourth Street
                                                           8                                          Suite 1500
                                                                   __________________________________ Las Vegas, Nevada 89101
                                                           9       UNITED STATES MAGISTRATE JUDGE Attorneys for Defendants
                                                          10
                                                                                            CERTIFICATE OF SERVICE
                                                          11
                                                                        This is to certify that on the 10th day of March 2021, the undersigned, an
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13    employee of Fisher & Phillips LLP, electronically filed the foregoing Defendants’

                                                          14    Motion to Extend Time to Respond to Complaint with the U.S. District Court, and a

                                                          15    copy was electronically transmitted from the court to the e-mail address on file for:
                                                          16                                  Jagroop Sandhu
                                                          17                                  Jaggu1991@yahoo.com

                                                          18    A copy was also deposited in the United States mail, with postage prepaid, addressed to

                                                          19    Mr. Sandhu at 435 Manciano Way, Reno, Nevada 89521.
                                                          20                                                  By: /s/ Sarah Griffin
                                                          21                                                     An employee of Fisher & Phillips LLP

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                           -2-
                                                                FP 39883372.1
        Case
         Case3:20-cv-00685-MMD-CLB
              3:20-cv-00685-MMD-CLB Document
                                     Document10-1 Filed03/11/21
                                              11 Filed  03/10/21 Page
                                                                  Page31ofof51




                JAGROOP SANDHU v. ENTERPRISE HOLDINGS, INC. et al.
                             CASE NO.: 3:20-cv-00685-MMD-CLB
                MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT
                               (FIRST REQUEST)

                                    INDEX OF EXHIBITS

    EX. NO.     DESCRIPTION                                              PAGE

    A           Declaration of Scott M. Mahoney, Esq.                    001-002




FP 38640673.1
Case
 Case3:20-cv-00685-MMD-CLB
      3:20-cv-00685-MMD-CLB Document
                             Document10-2 Filed03/11/21
                                      11 Filed  03/10/21 Page
                                                          Page41ofof52




             EXHIBIT A
                                                                         001
                                                            Case
                                                             Case3:20-cv-00685-MMD-CLB
                                                                  3:20-cv-00685-MMD-CLB Document
                                                                                         Document10-2 Filed03/11/21
                                                                                                  11 Filed  03/10/21 Page
                                                                                                                      Page52ofof52



                                                            1                          DECLARATION OF SCOTT M. MAHONEY
                                                            2
                                                                           Scott M. Mahoney states as follows:
                                                            3
                                                                           1.     I am an attorney for the Defendants in this proceeding. I have personal
                                                            4
                                                                knowledge of, and am competent to testify to, the facts set forth herein.
                                                            5
                                                                           2.     I have an active employment litigation defense practice, and since the
                                                            6

                                                            7   service of the Complaint, I have been involved in various litigation activities, including

                                                            8   depositions, brief writing, and attendance at a Zoom Early Neutral Evaluation. More

                                                            9   time to respond to the Complaint is needed due to these activities and the need to review
                                                           10
                                                                and more fully understand Plaintiff’s allegations and Defendants’ position regarding the
                                                           11
                                                                same. I believe the foregoing constitutes good cause for the requested extension.
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                           I declare under penalty of perjury that the foregoing is true and correct.
                          Las Vegas, Nevada 89101




                                                           13
                                                                           Executed on March 10, 2021.
                                                           14
                                                                                                                         ____________________________
                                                           15                                                            Scott M. Mahoney

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                                  -1–
                                                                40073419                                                                                002
